Citation Nr: 1745639	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-11 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a fungal infection of the toes.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from February 1953 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO in Oakland, California has jurisdiction over the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran's service medical records are unavailable.  In April 2003, the Veteran submitted a National Archives (NA) Form 13055, Request for Information Needed to Reconstruct Medical Data, documenting treatment of a fungal infection of the toes in 1956.  In June 2003, the AOJ initiated a Personnel Information Exchange System (PIES) request to search for any medical/dental records, Surgeon General's Office records (SGOs) or sick/morning reports concerning a fungal infection in 1956.  In July 2004, a response was received requesting a 90-day search window, which notably is in violation of the duty to assist.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the Joint Services Records Research Center (JSRRC)'s 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.").  The AOJ took no further action.  Accordingly, on remand, the AOJ must attempt a search for these records, in 90-day increments, to cover the year identified (1956).

Accordingly, the case is REMANDED for the following action:

1.  Search for medical/dental records, SGOs or sick/morning reports concerning a fungal infection of the toes for the entirety of 1956, in 90 day increments.  See April 2003 NA Form 13055.  Any negative response should be associated with the claim file, and the Veteran informed accordingly.

2.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

